DETAILED ACTION
	In RCE filed on 01/11/2021 Claims 1- 4, 7- 8, and 12- 30 are pending. Claims 1- 4, 7- 8, and 12- 28 are currently amended. Claims 29- 30 are newly added. Claims 5- 6 and 9- 11 are canceled. Claims 1- 4, 7- 8, and 12- 30 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The term “room temperature” in claim 1 is interpreted as a temperature of about 70°F or 21°C.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brad Meyer on 02/24/2021 & 03/02/2021.

The application has been amended as follows: 

Claim 1. A stackable transportable tray system in combination with a plurality of pairs of moldable or formable edible or food articles comprising:

wherein each one of the moldable or formable edible or food articles is received in a corresponding one of the article-shaping molds at a temperature greater than room temperature and wherein a three-dimensional shape of each one of the moldable or formable edible or food articles is formed by the corresponding one of three-dimensionally contoured article-shaping molds in which the moldable or formable edible or food article is received; 
wherein one of the trays is oriented 180° relative to another one of the trays and stacked forming a filled stacked tray assembly in which each one of the moldable or formable edible or food articles received in a corresponding one of the three-dimensionally contoured article-shaping molds of the one of the trays is retained therein and housed by another one of the trays stacked thereon providing a clearance space between the moldable or formable edible or food articles received in the three-dimensionally contoured article-shaping molds of the one of the trays and the another one of the trays stacked thereon; and
wherein the plurality of pairs of moldable or formable edible or food articles composed of dairy.

Claim 18 line 3 remove the term “smooth”.

Claim 21 line 4 remove the term “smooth”.

Claim 26. A stackable transportable tray system in combination with a plurality of pairs of moldable or formable edible or food articles comprising:

pairs of generally parallel elongate recessed article-holding compartments are formed therein each configured to receive and retain an elongate moldable or formable edible or food article therein, (b) a plurality of spaced apart generally parallel sidewalls extending (i) generally parallel to the recessed article-holding compartments, and (ii) downwardly from the upper surface, and (c) a recessed filled tray stacking land disposed inboard of each one of the sidewalls; 
wherein the stackable transportable tray system is configured so the trays (i) nest with one another when oriented 0° relative to one another such that each one of the generally parallel elongate recessed article-holding compartments of an upper one of the trays nests in a corresponding one of the generally parallel elongate recessed article-holding compartments of a lower one of the trays, and (ii) stack upon one another when oriented 180° relative to one another such that the generally parallel elongate recessed article-holding compartments of the upper one of the trays overlie and are oriented generally parallel to the generally parallel elongate recessed article-holding compartments of the lower one of the trays with the recessed filled tray stacking land of the upper one of the stacked trays resting on part of the upper surface of the lower one of the stacked trays providing a clearance space between the upper tray and any of the elongate moldable or formable edible or food articles received in any of the generally parallel elongate recessed article-holding compartments of the lower tray; and
wherein the plurality of pairs of moldable or formable edible or food articles composed of cheese.

Allowable Subject Matter
Claims 1- 4, 7- 8, and 12- 30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach and/or suggest a stackable transportable tray system in combination with a plurality of pairs of moldable or formable edible or food articles composed of cheese comprising: at least 
The prior art does not teach and/or suggest a stackable transportable tray system in combination with a plurality of pairs of moldable or formable edible food articles composed of mozzarella cheese comprising: at least two stackable trays, each of the trays comprising: an upper surface in which a plurality of pairs of recessed three dimensionally shaped article forming and holding compartments are formed therein that each is configured to receive and retain one of the moldable or formable edible or food articles composed of mozzarella cheese therein, each one of the three dimensionally shaped article forming and holding compartments configured to form or mold at least part of a shape of the one of the moldable or edible food articles composed of mozzarella cheese received therein substantially conforming at least part of the shape the one of the moldable or edible food articles composed of mozzarella cheese to the shape thereof; and a first ribbed sidewall extending along a first side of the upper surface; a second ribbed sidewall extending along a second side of the upper surface substantially parallel to the first sidewall; and wherein the plurality of pairs of three dimensionally shaped recessed article forming and holding compartments each extend from the first sidewall to the second sidewall.

Other relevant references similarly teach stackable trays but do not teach the combination of stacked trays and cheese: US 2014/0353466 A1, GB 1229174, and USP 3197058.
Other relevant cheese tray mold references: USP 4676475, USP 3700373, USP 2590510, USP 3841210, and US 2011/0252978 A1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEITH S SHAFI/Primary Examiner, Art Unit 1744